      Case 3:20-cv-01598-M Document 1 Filed 06/16/20                 Page 1 of 7 PageID 1


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


ACTIVE NETWORK, LLC,                            §
                                                §
          Plaintiff,                            §
                                                §
vs.                                             §             Civil Case No. 3:20-CV-1598
                                                §
ADLIFE MARKETING &                              §
COMMUNICATIONS CO., INC.,                       §
                                                §
          Defendant.                            §


                        COMPLAINT FOR DECLARATORY RELIEF


          Plaintiff Active Network, LLC (“Active”), a Delaware limited liability company, by and

through its undersigned counsel of record, files this Complaint against Defendant Adlife Marketing

& Communications Co., Inc. (“Adlife”), and alleges as follows:

                                      NATURE OF ACTION

          1.     This is an action under the copyright law of the United States, 17 U.S.C. § 101, et

seq., in which Active seeks declaratory relief, under the Federal Declaratory Judgment Act, 28

U.S.C. § 2201, et seq., arising out of an enforceable settlement agreement reached between the

parties, the terms of which specifically prohibit Adlife from asserting any claims for copyright

infringement for the alleged use of its photographs under circumstances such as those described

herein.




                                                    1
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20                     Page 2 of 7 PageID 2



                                           THE PARTIES

        2.      Plaintiff Active is a limited liability company duly organized, existing, and in good

standing under the laws of the State of Delaware and with its principal place of business located

in Dallas, Texas.

        3.      Upon information and belief, Defendant Adlife Marketing & Communications Co.,

Inc. (“Adlife”) is a corporation organized under the laws of the State of Rhode Island, with business

activities throughout the United States, and on the World Wide Web, including in this District.

The Rhode Island Department of State Division of Corporations identifies Adlife’s principal place

of business as Pawtucket, RI, with its registered agent for service of process listed as, Douglas

Fleurant, 38 Church Street, Pawtucket, RI 20860.

                                  JURISDICTION AND VENUE

        4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331,

1332 and 1338, as well as 28 U.S.C. §§ 2201 and 2202 because this action arises under the

copyright laws of the United States, Title 17 of the United States Code, and seeks relief under the

Federal Declaratory Judgment Act. Additionally, this Court has supplemental jurisdiction over

any non-federal claims arising under the laws of the State of Texas and the common law pursuant

to 28 U.S.C. § 1367.

        5.      Upon information and belief, Adlife is subject to this Court’s specific and general

personal jurisdiction due at least to Adlife’s regular and substantial business activity in this

District, including revenue derived from goods and services provided to residents within this

District and other activities that involve or affect the interstate flow of, and have a substantial effect

on, interstate commerce. Adlife has also directed infringement allegations specifically to Active

in this District as more fully set forth herein.



                                                    2
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20                  Page 3 of 7 PageID 3



       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400, at least

because Defendant engages in significant business activity in this District as set forth above, and

a substantial part of the events or omissions giving rise to the Complaint occurred in this District.

                                  FACTUAL ALLEGATIONS

       7.      Active is engaged in the business of marketing and providing cloud-based software

platforms that help activity organizers streamline and manage the administration of activities and

events, with an emphasis on sports, and directed to event organizers and consumers with active

lifestyles. Active allows individual participants to access activities and events through web-based

consumer portals, including, for example, those available on the World Wide Web through a

website located at https://www.active.com.

       8.      Upon information and belief, Adlife is a digital media and advertising company

that purports to own the rights to a library of hundreds of thousands if not millions of various

photographic images and the like.

       9.      On or about October 20, 2016, Active and Adlife entered into a Settlement

Agreement (the “Settlement Agreement”), the purpose of which was to resolve allegations of

copyright infringement informally raised by Adlife against Active over the allegedly unauthorized

use of “certain photographic images and copyrights for the same” by Active on its website in or

about 2016. Active entered into the Settlement Agreement without any acknowledgment of fault

but to allow the claims to be resolved without resort to costly and unnecessary litigation.

       10.     The Settlement Agreement included three main components, all of which are

pertinent here. First, Active agreed to pay the sum of $5,000.00 (the “Settlement Amount”) to

Adlife, and Active agreed to cease and desist using the photographic images allegedly owned by

Adlife that formed the basis for the original allegations of copyright infringement. The Settlement



                                                 3
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20                  Page 4 of 7 PageID 4



Amount paid by Active was accepted by Adlife, and Active took steps to have the allegedly

infringing photographic images promptly removed.

       11.     Second, Adlife gave a “covenant and warranty” to Active that as of the date of the

Settlement Agreement, Adlife “has disclosed any and all infringement(s) by [Active]of Adlife’s

intellectual property, in any form whatsoever” and further acknowledged that “this covenant and

warranty by Adlife is material to [Active’s] decision to enter into this [Settlement] Agreement.”

       12.     Third, Adlife provided Active a broadly-worded release in which, “Adlife

unequivocally, generally, specifically and in perpetuity releases [Active] and waives any and all

claims against [Active] and its affiliates from any further liability for the images herein described

in this [Settlement] Agreement in addition to any Adlife-owned image found to have been posted

to [Active’s] website prior to the effective date of this [Settlement] Agreement.”

       13.     Specifically, through operation of the foregoing second and third terms of the

Settlement Agreement, as ratified and endorsed by acceptance of the Settlement Amount, Adlife

acknowledged that the perpetual release and waiver of claims applied to instances of alleged

infringement where photographic images allegedly owned by Adlife may have appeared on one of

Active’s websites prior to the execution of the Settlement Agreement, but such alleged

infringement was not discovered until after the date of the Settlement Agreement.

       14.     Now, after the passage of some three years, Adlife, which is apparently unhappy

with the agreement and/or is unaware of the scope of the release provided in the agreement, has

raised new allegations by threats of copyright infringement against Active. Specifically, in

correspondence beginning on or about May 2019, the “Licensing Department” of Adlife raised

threats of “possible litigation in Federal Court” based on allegations of copyright infringement




                                                 4
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20                   Page 5 of 7 PageID 5



from various photographic images allegedly owned by Adlife that apparently were discovered on

Active’s website (the “May 2019 Allegations”).

       15.     Upon information and belief, the photographic images that formed the basis for the

May 2019 Allegations were present and existed on the Active website prior to execution of the

Settlement Agreement. Further, upon receiving notification from Adlife of the existence of the

allegedly-infringing photographic images, Active took prompt action to have such images

removed from its website.

       16.     In further response to these recent threats from Adlife, Active, through its

undersigned counsel, invoked the Settlement Agreement and specifically directed Adlife to the

foregoing terms of that agreement that (1) prohibit Adlife from asserting a claim for copyright

infringement relating to any use of an Adlife photographic image found to have been posted on

Active’s website prior to the date of the Settlement Agreement, and (2) specifically and perpetually

waive and release any and all such claims that may be brought against Active.

       17.     Despite the plain and unambiguous language of the Settlement Agreement, the

acceptance by Adlife of the Settlement Amount, and the repeated explanations by Active, through

the undersigned counsel, Adlife continues to launch allegations and make unwarranted threats of

“litigation in Federal Court” to the detriment of Active who has incurred a disruption to its business

activities and the necessity to engage its legal counsel to enforce the terms of the agreement.

                                      CLAIM FOR RELIEF

              Declaratory Relief Under the Federal Declaratory Judgment Act,
                                  28 U.S.C. § 2201, et seq.

       18.     Active realleges and incorporates by reference, as if fully set forth herein, the

allegations in all the preceding paragraphs.




                                                  5
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20                 Page 6 of 7 PageID 6



       19.     The Settlement Agreement is a valid and enforceable agreement reached between

Active and Adlife, effective October 20, 2016.

       20.     Active fully complied with the terms of the Settlement Agreement, including

payment of the Settlement Amount that was accepted by Adlife.

       21.     An actual and justifiable controversy exists between Active and Adlife concerning

their respective rights and obligations under the Settlement Agreement, including Adlife’s failure

to honor the perpetual waiver and release of any claims for copyright infringement for use of

photographic images allegedly owned by Adlife that may have appeared on one of Active’s

websites prior to the execution of the Settlement Agreement. This specifically includes the May

2019 Allegations that form the basis for the threats raised by Adlife against Active.

       22.     As a result of the above-described communications from Adlife, and threats of

litigation by Adlife, Active has reasonable apprehension that Adlife will commence an action

against it for copyright infringement.

       23.     Active seeks a declaration concerning its rights under the terms of the Settlement

Agreement, including specifically a declaration that Active cannot be subject to claims for a

copyright infringement action based on the May 2019 Allegations and that Adlife and its affiliates

are barred from bringing such future claims based on allegations of use of photographic images

allegedly owned by Adlife that may have appeared on one of Active’s websites prior to the

execution of the Settlement Agreement.

                                    PRAYER FOR RELIEF

       WHEREFORE, Active respectfully requests the following relief:

               For declaratory relief, as follows: a declaration that under the terms of the

Settlement Agreement, Active cannot be subject to claims for a copyright infringement action by



                                                 6
     Case 3:20-cv-01598-M Document 1 Filed 06/16/20               Page 7 of 7 PageID 7



Adlife or its affiliates based on the May 2019 Allegations and that Adlife and its affiliates are

barred from bringing such future claims for copyright infringement based on allegations of use of

photographic images allegedly owned by Adlife that may have appeared on Active’s website prior

to the execution of the Settlement Agreement.

              Costs of suit, and an award of attorneys’ fees pursuant to United States Code, Title

17, Section 505, and/or as otherwise authorized by law.

              For pre and post-judgment interest as allowed by law.

              For such other relief as the Court may deem just and proper.



Dated: June 16, 2020                        Respectfully submitted,

                                              /s/ Mary Goodrich Nix
                                            Mary Goodrich Nix
                                            State Bar No. 24002694
                                            mary.nix@hklaw.com
                                            HOLLAND & KNIGHT LLP
                                            200 Crescent Court, Suite 1600
                                            Dallas, TX 75201
                                            Telephone: (214) 964-9407
                                            Facsimile:     (214) 964-9501

                                            Meghan C. Murphey, Esq.
                                            (pro hac vice forthcoming)
                                            meghan@themurpheylawyers.com
                                            Matthew D. Murphey, Esq.
                                            Texas State Bar No. 24049166
                                            matt@themurpheylawyers.com
                                            MURPHEY & MURPHEY
                                            A PROFESSIONAL CORPORATION
                                            120 Vantis Drive, Suite 300
                                            Aliso Viejo, CA 92656
                                            Telephone: (949) 464-4540
                                            Facsimile:     (562) 375-6674

                                            Attorneys for Plaintiff Active Network, LLC




                                                7
